DETAILED ACTION
	This is the first office action for application 16/959,514, which is a national stage entry of PCT/JP2019/005974, filed 2/19/2019, which claims priority to Japanese application JP2018-032925, filed 2/27/2018, after the request for continued examination filed 8/19/2022.
	Claims 1-21 are pending in the application, Claims 4-5 are withdrawn from consideration, and Claims 1-3 and 6-21 are considered herein.
	In light of the claim amendments filed 8/19/2022, the prior art rejections and rejection under 35 U.S.C. 112(b) are withdrawn.
	New grounds of rejection are presented herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2022 has been entered.
 
Additional Prior Art
The Examiner wishes to apprise the Applicant of the following references, which are not currently applied in a grounds of rejection.
U.S. Patent Application Publication 2018/0076372
U.S. Patent Application Publication 2016/0163950

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 21 recites “a higher temperature side electrode.” This limitation is indefinite, because it is unclear what the temperature is “higher” than.
Claim 21 further recites “the diffusion prevention layer is placed between said thermoelectric conversion layer and a higher temperature side electrode.” This limitation is indefinite, because it is unclear whether this limitation is an intended use limitation, or whether the electrode is required in the structure of the device of Claim 21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leavitt, et al. (U.S. Patent Application Publication 2012/0103381 A1).
 In reference to Claim 21, Leavitt teaches a thermoelectric conversion member (Fig. 7, paragraph [0055], Table 2). 
The thermoelectric conversion module member comprises a thermoelectric conversion layer, corresponding to the Bi2Te3 layer 98 shown in Fig. 7.
The thermoelectric conversion module member comprises a diffusion prevention layer in direct contact with the Bi2Te3 thermoelectric conversion layer. This “diffusion prevention layer” corresponds to the 90% Fe-10% Bi2Te3 layer 100 shown in Fig. 7.
The thermoelectric layer is a layer containing a thermoelectric conversion material having a tellurium element.
The diffusion prevention layer is a layer containing a metal (Fe) and the same thermoelectric conversion material as the thermoelectric conversion material contained in the thermoelectric conversion layer (Bi2Te3).
The limitations “said diffusion layer is a layer placed between….and a higher temperature side electrode” are considered intended use limitations.
It is the Examiner’s position that the leg of Fig. 7 of Leavitt is structurally capable of being placed with respect to an electrode such that the resulting structure meets the structural limitations of Claim 21. 
Fig. 7 of Leavitt teaches that the Fe:Bi2Te3 ratio in the diffusion prevention layer is 90:10. This corresponds to an amount of the thermoelectric conversion material (Bi2Te3) in the diffusion prevention layer is 11 parts by weight with respect to 100 parts by weight of said metal.
This disclosure teaches the limitations of Claim 21, wherein the amount of the thermoelectric conversion material in the diffusion prevention layer is 10-50 parts by weight with respect to 100 parts by weight of the metal. 
Leavitt further teaches that the diffusion prevention layer is made from a mixed powder of Fe and Bi2Te3 (Table 2, paragraph [0055]).
	Therefore, there is reasonable basis to conclude that the diffusion prevention layer has a uniform composition comprising the metal and the thermoelectric conversion material. 
	Fig. 7 further teaches that the thermoelectric conversion material excludes PbTe, because the thermoelectric conversion material directly in contact with the diffusion barrier layer is Bi2Te3. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Leavitt, et al. (U.S. Patent Application Publication 2012/0103381 A1), in view of Caillat, et al. (U.S. Patent Application Publication 2002/0014261 A1).
In reference to Claim 1, Leavitt teaches a thermoelectric conversion member (Fig. 7, paragraph [0055], Table 2). 
The thermoelectric conversion module member comprises a thermoelectric conversion layer, corresponding to the Bi2Te3 layer 98 shown in Fig. 7.
The thermoelectric conversion module member comprises a diffusion prevention layer in direct contact with the Bi2Te3 thermoelectric conversion layer. This “diffusion prevention layer” corresponds to the 90% Fe-10% Bi2Te3 layer 100 shown in Fig. 7.
The thermoelectric layer is a layer containing a thermoelectric conversion material having a tellurium element.
The diffusion prevention layer is a layer containing a metal (Fe) and the same thermoelectric conversion material as the thermoelectric conversion material contained in the thermoelectric conversion layer (Bi2Te3).
Fig. 7 of Leavitt teaches that the Fe:Bi2Te3 ratio in the diffusion prevention layer is 90:10. This corresponds to an amount of the thermoelectric conversion material (Bi2Te3) in the diffusion prevention layer is 11 parts by weight with respect to 100 parts by weight of said metal.
This disclosure teaches the limitations of Claim 1, wherein the amount of the thermoelectric conversion material in the diffusion prevention layer is 10-50 parts by weight with respect to 100 parts by weight of the metal. 
Leavitt further teaches that the diffusion prevention layer is made from a mixed powder of Fe and Bi2Te3 (Table 2, paragraph [0055]).
	Therefore, there is reasonable basis to conclude that the diffusion prevention layer has a uniform composition comprising the metal and the thermoelectric conversion material. 
	Leavitt does not teach that the metal excludes Fe.
To solve the same problem of providing a diffusion barrier material for a thermoelectric device, wherein the thermoelectric device comprise a Bi2Te3-based material, Caillat teaches that nickel is a suitable material for use in a diffusion barrier material for thermoelectric legs, particularly when the thermoelectric legs comprise a Bi2Te3-based material paragraph [0025]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have replaced the Fe in the diffusion barrier layer of Leavitt with nickel, because Caillat teaches that nickel is a suitable material for use in a diffusion barrier material for thermoelectric legs, particularly when the thermoelectric legs comprise a Bi2Te3-based material paragraph [0025]).
Replacing the Fe in the diffusion barrier layer of Leavitt with nickel, as taught by Caillat, teaches the limitations of Claim 1, wherein the metal excludes Fe.
	Modified Leavitt teaches the limitations of Claim 7, wherein the thermoelectric conversion material comprises the tellurium element.
	In reference to Claim 3, Leavitt teaches a thermoelectric conversion module comprising a pair of electrodes and the thermoelectric conversion module member of Claim 1 provided between the pair of electrodes (Fig. 9, paragraphs [0043]-[0045])

Claims 2 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leavitt, et al. (U.S. Patent Application Publication 2012/0103381 A1) in view of Caillat, et al. (U.S. Patent Application Publication 2002/0014261 A1), as applied to Claim 1, and further as evidenced by Hayashi (U.S. Patent Application Publication 2013/0213447 A1).
In reference to Claims 2 and 10, modified Leavitt teaches that the thermoelectric conversion material is Bi2Te3.
Evidentiary reference Hayashi teaches that the space group of Bi2Te3 is R3m (paragraph [0036]).
This disclosure teaches the limitations of Claim 10, wherein the thermoelectric material comprises Bi2Te3, wherein y = 0 having a crystal structure belonging to the space group R3m.
This disclosure teaches the limitations of Claim 11, wherein, in the thermoelectric conversion material, a content of the elements other than Bi, Sb, and Te is 10 mol% or less, because the thermoelectric material is taught only to comprise Bi2Te3.

Claims 2, 6, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Leavitt, et al. (U.S. Patent Application Publication 2012/0103381 A1) in view of Caillat, et al. (U.S. Patent Application Publication 2002/0014261 A1), as applied to Claim 1, and further in view of Shinohara, et al. (U.S. Patent 5,665,176).
In reference to Claim 6, modified Leavitt teaches that the thermoelectric material of his invention is Bi2Te3, as described in the rejection of Claim 1 above.
Modified Leavitt does not teach that the thermoelectric material of his invention comprises the silicon element, as required by Claim 6.
To solve the same problem of providing thermoelectric devices, Shinohara teaches that Bi2Te3 and MnSi1.73 are both conventional thermoelectric materials (column 1, lines 48-51). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have replaced the Bi2Te3 of modified Leavitt with MnSi1.73, as taught by Shinohara, based on Shinohara’s teaching that Bi2Te3 and MnSi1.73 are both conventional thermoelectric materials (column 1, lines 48-51). 
Replacing the Bi2Te3 of modified Leavitt with MnSi1.73, as taught by Shinohara, teaches the limitations of Claim 6, wherein the thermoelectric material comprises the silicon element.
This disclosure further teaches the limitations of Claims 2 and 19, wherein the thermoelectric conversion material comprises a material whose main phase is MnSiγ(1.7≤γ≤1.8).
	It is the Examiner’s position that, because the thermoelectric material has a composition of MnSiγ(1.7≤γ≤1.8), this material has the structure required by Claims 2 and 19.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Leavitt, et al. (U.S. Patent Application Publication 2012/0103381 A1) in view of Caillat, et al. (U.S. Patent Application Publication 2002/0014261 A1), as applied to Claim 1, and further in view of Cai, et al. (Journal of Physics D: Applied Physics, 2014, vol. 47, 115101).
In reference to Claim 8, modified Leavitt teaches that the thermoelectric material of his invention is Bi2Te3, as described in the rejection of Claim 1 above.
Modified Leavitt does not teach that the thermoelectric material of his invention is Bi2Te3-xSex, as required by Claim 8.
To solve the same problem of providing Bi-Te-based thermoelectric materials, Cai teaches a series of Bi2Te3-xSex thermoelectric materials, in which x is 0.12-0.3 (Fig. 10, “Conclusions” section, page 8).
Cai teaches that doping the Bi2Te3 with Se at these levels improves the thermoelectric figure of merit, ZT, of the materials (Fig. 10, Conclusions section).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have replaced the Bi2Te3 of Leavitt with Bi2Te3-xSex, in which x is 0.12-0.3, as taught by Cai, based on Cai’s teachings that this Se doping level improves the thermoelectric figure of merit, ZT, of the Bi2Te3.
Replacing the Bi2Te3 of modified Leavitt with Bi2Te3-xSex, in which x is 0.12-0.3, as taught by Cai, teaches the limitations of Claim 8, wherein the thermoelectric material is Bi2Te3-xSex, in which x is 0-3, having a space group of R3m (Cai, final paragraph, column 2, page 3).
Replacing the Bi2Te3 of modified Leavitt with Bi2Te3-xSex, in which x is 0.12-0.3, as taught by Cai, teaches the limitations of Claim 9, wherein a content of the elements other than Bi, Te, and Se is 10% by mol or less, because Cai does not teach that the material of his invention comprises any materials other than Bi, Te, and Se.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Leavitt, et al. (U.S. Patent Application Publication 2012/0103381 A1) in view of Caillat, et al. (U.S. Patent Application Publication 2002/0014261 A1), as evidenced by Venkatasubramanian, et al. (U.S. Patent Application Publication 2013/0186449 A1).
In reference to Claim 12, the embodiment of modified Leavitt as applied to Claim 1 above does not teach that the thermoelectric conversion material comprises a material whose main phase is GeTe. 
However, he teaches that another thermoelectric material that is suitable for use in high-temperature module variations of his invention includes TAGS (i.e. (AgSbTe2)0.15(GeTe)0.85) (paragraph [0129]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the thermoelectric material of the device of Leavitt, Fig. 7, from TAGS (i.e. (AgSbTe2)0.15(GeTe)0.85), because Leavitt teaches that this is a suitable material for forming a high-temperature thermoelectric device of his invention (paragraph [0100]).
Selecting TAGS (i.e. (AgSbTe2)0.15(GeTe)0.85) as the thermoelectric material of the module of modified Leavitt teaches the limitations of Claim 12, wherein the thermoelectric conversion material comprises a material whose main phase is GeTe (i.e. because TAGS is 85% GeTe). 
Evidentiary reference Venkatasubramanian teaches that TAGS has a space group of R3m (paragraph [0036]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Leavitt, et al. (U.S. Patent Application Publication 2012/0103381 A1) in view of Caillat, et al. (U.S. Patent Application Publication 2002/0014261 A1), as applied to Claim 1, and further in view of Kim, et al. (Physical Review B, 2016, vol. 93, 075119), as evidenced by Sterzi, et al. (Journal of Electron Spectroscopy and Related Phenomena, 2018, vol. 225, pages 23-27)
In reference to Claim 13, modified Leavitt teaches that the thermoelectric material of his invention is Bi2Te3, as described in the rejection of Claim 1 above.
Therefore, modified Leavitt does not teach that the thermoelectric conversion material is GeBi2Te4.
To solve the same problem of providing p-type Bi-Te-based thermoelectric materials, Kim teaches that GeBi2Te4 (which corresponds to m=1, n=1 in Fig. 4, Kim, column 1, paragraph 2, page 075119-4) has a higher thermoelectric figure of merit (ZT) at 200-500K than Bi2Te3 at identical doping levels (Kim, Fig. 4e, and associated text).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have replaced the Bi2Te3 thermoelectric material of modified Leavitt with GeBi2Te4, because GeBi2Te4 has a higher thermoelectric figure of merit than Bi2Te3 at 200-500K under identical p-type doping levels.
Replacing Bi2Te3 in the thermoelectric leg of modified Leavitt with GeBi2Te4, as taught by Kim, teaches the limitations of Claim 13, wherein the thermoelectric material is GeBi2Te4.
Evidentiary reference Sterzi teaches that GeBi2Te4 has a space group of R3m (first paragraph, column 1, page 24).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Leavitt, et al. (U.S. Patent Application Publication 2012/0103381 A1) in view of Caillat, et al. (U.S. Patent Application Publication 2002/0014261 A1), as applied to Claim 1, and further in view of Kim, et al. (Physical Review B, 2016, vol. 93, 075119), as evidenced by Kuznetsov, et al. (Journal of Applied Physics, 1999, vol. 85, 3207-3210).
In reference to Claim 14, modified Leavitt teaches that the thermoelectric material of his invention is Bi2Te3, as described in the rejection of Claim 1 above.
Therefore, modified Leavitt does not teach that the thermoelectric conversion material is GeBi4Te7.
To solve the same problem of providing p-type Bi-Te-based thermoelectric materials, Kim teaches that GeBi4Te7 (which corresponds to m=1, n=2 in Fig. 4, Kim, as taught by Kim, Fig. 1) has a higher thermoelectric figure of merit (ZT) at 200-500K than Bi2Te3 at identical doping levels (Kim, Fig. 4e, and associated text).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have replaced the Bi2Te3 thermoelectric material of modified Leavitt with GeBi4Te7, because GeBi4Te7 has a higher thermoelectric figure of merit than Bi2Te3 at 200-500K under identical p-type doping levels.
Replacing Bi2Te3 in the thermoelectric leg of modified Leavitt with GeBi4Te7, as taught by Kim, teaches the limitations of Claim 14, wherein the thermoelectric material is GeBi4Te7.
Evidentiary reference Kuznetsov teaches that GeBi4Te7 has a space group of P3m1 (third paragraph, column 1, page 3207).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Leavitt, et al. (U.S. Patent Application Publication 2012/0103381 A1) in view of Caillat, et al. (U.S. Patent Application Publication 2002/0014261 A1), as applied to Claim 1, and further in view of Sell, Jr. (U.S. Patent 3,744,560), as evidenced by Chang, et al. (U.S. Patent Application Publication 2012/0001356 A1).
In reference to Claim 15, modified Leavitt does not teach that the thermoelectric material is SnTe having a crystal structure of Fm3m.
Instead, as described in the rejection of Claim 1 above, modified Leavitt teaches that the thermoelectric material of his invention is Bi2Te3.
To solve the same problem of providing a thermoelectric material for a thermoelectric device, Sell  teaches that BiTe and SnTe are both thermoelectric materials suitable for use in a thermoelectric device (column 1, lines 60-65).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have replaced the Bi2Te3 material of the thermoelectric leg of modified Leavitt with SnTe, because Sell teaches that BiTe and SnTe are both thermoelectric materials suitable for use in a thermoelectric device (column 1, lines 60-65).
Replacing the Bi2Te3 material of the thermoelectric leg of modified Leavitt with SnTe, as taught by Sell, teaches the limitations of Claim 15, wherein the thermoelectric conversion material comprises a material whose main phase is SnTe.
Evidentiary reference Chang teaches that SnTe has the space group Fm3m (paragraph [0124]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Leavitt, et al. (U.S. Patent Application Publication 2012/0103381 A1) in view of Caillat, et al. (U.S. Patent Application Publication 2002/0014261 A1), as evidenced by Kanatzidis, et al. (U.S. Patent Application Publication 2011/0073797 A1).
In reference to Claim 16, the embodiment of modified Leavitt as applied to Claim 1 above does not teach that the thermoelectric conversion material is PbTe.
However, he teaches that other embodiments of his invention may be made in which the entirety of the legs of the device comprise PbTe (paragraph [0100]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have replaced the Bi2Te3 in the device of Leavitt, Fig. 7, with PbTe, because Leavitt teaches that this is a suitable configuration for the device of his invention (paragraph [0100]).
Selecting PbTe as the thermoelectric material of the module of modified Leavitt teaches the limitations of Claim 16, wherein the thermoelectric material is PbTe.
Evidentiary reference Kanatzidis teaches that PbTe has a space group of Fm3m (paragraph [0082]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Leavitt, et al. (U.S. Patent Application Publication 2012/0103381 A1) in view of Caillat, et al. (U.S. Patent Application Publication 2002/0014261 A1), as applied to Claim 1, and further in view of Guha, et al. (U.S. Patent Application Publication 2011/0220164 A1), as evidenced by Ikeda, et al. (U.S. Patent Application Publication 2013/0153811 A1).
In reference to Claim 17, modified Leavitt does not teach that the thermoelectric material is Mg2Si1-zSnz (0≤z<1) having a CaF2 crystal structure.
Instead, as described in the rejection of Claim 1 above, modified Leavitt teaches that the thermoelectric material of his invention is Bi2Te3.
To solve the same problem of providing a thermoelectric material for a thermoelectric device, wherein the thermoelectric material is used in a thermoelectric leg comprising multiple layers, Guha teaches that Bi2Te3 and Mg2Si0.4Sn0.6 are both thermoelectric materials suitable for use as a thermoelectric material in a thermoelectric device (paragraph [0087]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have replaced the Bi2Te3 material of the thermoelectric leg of modified Leavitt with Mg2Si0.4Sn0.6 because Guha teaches that both Bi2Te3 and Mg2Si0.4Sn0.6 are thermoelectric materials suitable for use in a thermoelectric leg (paragraph [0087]).
Replacing the Bi2Te3 material of the thermoelectric leg of modified Leavitt with Mg2Si0.4Sn0.6, as taught by Guha, teaches the limitations of Claim 17, wherein the thermoelectric conversion material comprises a material whose main phase is Mg2Si.
Evidentiary reference Ikeda teaches that MgSi2 has a CaF2 crystal structure (paragraph [0055]). Therefore, there is reasonable basis to conclude that Mg2Si0.4Sn0.6 has a CaF2 crystal structure.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Leavitt, et al. (U.S. Patent Application Publication 2012/0103381 A1) in view of Caillat, et al. (U.S. Patent Application Publication 2002/0014261 A1), as applied to Claim 1, and further in view of Hightower (U.S. Patent Application Publication 2004/0177876 A1), as evidenced by Yamaguchi, et al. (U.S. Patent Application Publication 2001/0032982 A1).
In reference to Claim 18, modified Leavitt does not teach that the thermoelectric material is FeSi2 having a crystal structure of Cmca.
Instead, as described in the rejection of Claim 1 above, modified Leavitt teaches that the thermoelectric material of his invention is Bi2Te3.
To solve the same problem of providing a thermoelectric material for a thermoelectric device, Hightower teaches that BiTe-type materials and FeSi2 are both suitable p-type thermoelectric materials (paragraph [0013]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have replaced the Bi2Te3 material of the thermoelectric leg of modified Leavitt with FeSi2, because Hightower teaches that both Bi2Te3 and FeSi2 are p-type thermoelectric materials suitable for use in a thermoelectric leg (paragraph [0013]).
Replacing the Bi2Te3 material of the thermoelectric leg of modified Leavitt with FeSi2, as taught by Hightower, teaches the limitations of Claim 18, wherein the thermoelectric conversion material comprises a material whose main phase is FeSi2.
Evidentiary reference Yamaguchi teaches that FeSi2 has the space group Cmca (paragraph [0058]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Leavitt, et al. (U.S. Patent Application Publication 2012/0103381 A1) in view of Caillat, et al. (U.S. Patent Application Publication 2002/0014261 A1) as applied to Claim 1, and further in view of Murai, et al. (U.S. Patent Application Publication 2010/0170552 A1), as evidenced by Kanazawa, et al. (Applied Physics Letters, 2012, vol. 100, 093902).
In reference to Claim 20, modified Leavitt does not teach that the thermoelectric material is CoSi having a B20-type crystal structure.
Instead, as described in the rejection of Claim 1 above, modified Leavitt teaches that the thermoelectric material of his invention is Bi2Te3.
To solve the same problem of providing a thermoelectric material for a thermoelectric device, Murai teaches that Bi2Te3 and CoSi are both thermoelectric materials suitable for use in forming a thermoelectric leg (paragraph [0039]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have replaced the Bi2Te3 material of the thermoelectric leg of modified Leavitt with CoSi, because Murai teaches that both Bi2Te3 and CoSi are thermoelectric materials suitable for use in a thermoelectric leg (paragraph [0039])
Replacing the Bi2Te3 material of the thermoelectric leg of modified Leavitt with CoSi, as taught by Murai, teaches the limitations of Claim 20, wherein the thermoelectric conversion material comprises a material whose main phase is CoSi.
Evidentiary reference Kanazawa teaches that CoSi has a B20 crystal structure (column 1, paragraph 2, page 093902-1).



Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721